Order entered October 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01285-CV

                          ARUBA PETROLEUM, INC., Appellant

                                               V.

                                    LISA PARR, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-01650-E

                                           ORDER
       We GRANT appellant’s October 1, 2015 second unopposed motion to extend time to file

brief and ORDER the brief be filed no later than November 9, 2015. We caution appellant that

no further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE